FILED
                            NOT FOR PUBLICATION                              JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-16393

               Plaintiff - Appellee,             D.C. Nos.     2:03-cv-01225-DLJ
                                                               2:99-cr-00093-DLJ
  v.

MONDER KHOURY,                                   MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    D. Lowell Jensen, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Monder Khoury appeals from the district court’s order

denying his 28 U.S.C. § 2255 habeas motion. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.

       Khoury contends that his trial counsel was ineffective for failing to inform

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
him of the terms of a plea bargain proposed by the government. The testimony and

evidence presented at the evidentiary hearing support the conclusion that counsel

conveyed the terms of the plea offer to Khoury. Accordingly, the district court did

not err in concluding that Khoury failed to establish that counsel’s performance

was deficient under Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      Because we determine that trial counsel’s performance was not deficient, we

do not reach Strickland’s prejudice prong. See e.g., Butcher v. Marquez, 758 F.2d

373, 377 (9th Cir. 1985).

      AFFIRMED.




                                         2                                   08-16393